Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office is made Final. Claims 4-12, and 14-23 are pending.

Status of Claims 
Applicant’s amendment date 01/21/2022, amending claim 4, 6, 14, 21, and 23. Cancelling claims 1-3, and 13.

	Response to Amendment
The previously pending rejection under 35 USC 101, will be maintained. The 101 rejection is updated in light of the amendments. 
	
	The previously pending rejection under 35 USC 103, will be maintained on claims 21-23. The 103 rejection is updated in light of the amendments. 
With regard to the rejection of claims 4-12, and 14-20 under 35 USC 103 – No art rejection has been put forth in the rejection for the reason found in the “Allowable Subject Matter” section below. 

Response to Arguments
Response to Arguments under 35 USC 101:
Applicant argues (Page 9 of the remarks): 
Similar to Example 39 of the 2019 Revised Patent Subject Matter Eligibility Guidance, independent claim 4 does not recite any of the judicial exceptions enumerated in the 2019 Patent Eligibility Guidance. For instance, while the claims describe receiving labor order data and determining a set of proposed schedules, the claim is not reciting any method of organizing human activity. Instead, the recited labor order data, set of proposed schedules, etc., are merely inputs/outputs of the various processes recited in the limitations of claim 4 which describe use of a neural network to generate propensity scores for a reduced search set and retraining of the neural network based on a selection of a proposed schedule.


Examiner respectfully disagrees:
With regard to an abstract idea, Independent Claims the claim, when “taken as a whole,” are directed to the abstract idea and substantially recite the limitations: A method comprising: receiving, labor order data describing a plurality of work shifts and a respective number of candidates requested for each work shift of the plurality of work shifts; reduce search set, a set of propensity score determining a set of proposed schedules by solving an optimization problem that takes as input the labor order data, constraint data related to worker regulations, and a candidate preference representing a predicted preference of work shifts; and generating the set of proposed schedule and receiving a selection of a first proposed schedule of the set of proposed schedules. Further, independent claim 21 recite candidate preference data based on historical candidate preferences; reducing a search space and receiving a selection of a first proposed schedule of the set of proposed schedules.
The claims are directed to generate a proposed schedule which is commercial or legal interactions (including agreements in the form of contract; legal obligations; advertising, marketing or sales activities or behaviors; business relations), and managing personal behavior or relationships or interactions between people under “certain methods of organizing human activity” grouping of abstract idea. Accordingly, the claims recite an abstract idea. Accordingly, the claims recite an abstract idea.

Applicant argues (Page 10 of the remarks): 
These recitations embody the ability of the model to continually be updated to improve
predictive capability. Accordingly, the improvement described in the specification is recited in claim 4. In view of the above, applicant respectfully submits that even assuming arguendo that claim 4 recites a judicial exception to patentability, that claim 4 "recites additional elements demonstrating that the claim as a whole integrates the exception into a practical application."
MPEP § 2106.04(d)(l).
Examiner respectfully disagrees:
In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional element, that integrate the exception into a practical application of that exception. An “additional element” is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element). The phrase “integration into a practical application” is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use exception, such that it is more than a drafting effort designed to monopolize the exception. 
The claims recites the additional limitation “a processor”, “computing device”, “display interface”, “system”, “non-transitory memory”, “linear programming”, “neural network”, and “machine learning model” are recited in a high level of generality and recited as performing generic computer functions routinely used in computer applications. Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp. 134 S. Ct, at 2360,110 USPQ2d at 1984 (see MPEP 2106.05(f). The additional elements of an “Neural network and/or machine learning model”. This language merely requires execution of an algorithm that can be performed by a generic computer component and provides no detail regarding the operation of that algorithm. As such, the claim requirement amounts to mere instructions to implement the abstract idea on a computer, and, therefore, is not sufficient to make the claim patent eligible. See Alice, 573 U.S. at 226 (generic computer components that amounted to mere instructions to implement the abstract idea on a computer); October 2019 Guidance Update at 11–12 (recitation of generic computer limitations for implementing the abstract idea “would not be sufficient to demonstrate integration of a judicial exception into a practical application”). Such a generic recitation of “Neural network and/or machine learning model” is insufficient to show a practical application of the recited abstract idea. All of these additional elements are not significantly more because these, again, are merely the software and/or hardware components used to implement the abstract idea on a general purpose computer. 

The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application. Accordingly, the claim(s) is/are directed to an abstract idea (step 2A-prong two: NO). 

Applicant argues (Page 11 of the remarks): 
Accordingly, since the above-described limitations of claim 4 embody "improvements to
any other technology or technical field" MPEP § 2106.0S(I)(A)(ii) (use of machine learning models and retraining machine learning models (such as neural networks) is undoubtedly a technical field) and/or recite specific limitations "other than what is well-understood, routine, conventional activity in the field"§ 2106.0S(I)(A)(v), claim 4 recites additional elements that amount to an inventive concept per§ 2106.0S(I)(A).
Examiner respectfully disagrees:
The Alice framework, step 2B (Part 2 of Mayo) determine if the claim is sufficient to ensure that the claim amounts to “significantly more” than the abstract idea itself. These additional elements recite conventional computer components and conventional functions of: 
Independent claims does not include my limitations amounting to significantly more than the abstract idea, along. The claims includes various elements that are not directed to the abstract idea. These elements include “a processor”, “computing device”, “display interface”, “system”, “non-transitory memory”, “linear programming”, “neural network”, and “machine learning model”.  Examiner asserts that “a processor”, “computing device”, “display interface”, “system”, “non-transitory memory”, “linear programming”, “neural network”, and “machine learning model” are a generic computing element performing generic computing functions. (See MPEP 2106.05(f))
Further, with  data mining (i.e., searching over a network), receiving, processing, storing data, and parsing (i.e. extract, transform data) the courts have recognized the following computer functions as well-understood, routing, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (i.e. “receiving, processing, transmitting, storing data”, etc.) are well-understood, routine, etc. (MPEP 2106.05(d))
Therefore, the claims at issue do not require any nonconventional computer, network, or display components, or even a “non-conventional and non-generic arrangement of know, conventional pieces,” but merely call for performance of the claimed on a set of generic computer components” and display devices. 


Response to Arguments under 35 USC 103 with regard to claim 21 :
Applicant argues (Page 14 of the remarks): 
Among the recitations of claim 21, as amended herein, that are neither taught nor
suggested by the proposed combination of Aditya, Halvorson, and Burgy are: predicting, using a machine learning model, candidate preference data based on historical candidate preferences; reducing a search space of the machine learning model using mixed integer linear programming . . . receiving a selection of a first proposed schedule of the set of proposed schedules; generate training data indicating that the first proposed schedule was selected; and retrain the machine learning model using the training data by updating at least one parameter of the machine learning model.
Accordingly, withdrawal of the 35 U.S.C. § 103 rejection of claim 21 is respectfully
requested. Claims 22 and 23 depend from claim 21 and thus incorporates all of the recitations of claim 21. As such, claims 22 and 23 are allowable for the same reasons as described above in reference to claim 21, as well as for the specific recitations included in claims 22 and 23. Withdrawal of the 35 U.S.C. § 103 rejections of claims 22 and 23 is respectfully requested. 
 Examiner respectfully disagrees:
Applicant’s arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the reference does not comply with the requirements of this section. The applicant argues large sections of the claim limitations without pointing out what specifically is not taught. However, the Examiner has considered the amendments in an effort to expedite prosecution of the application. In order to advance the prosecution of this application, Kolonder is introduced to teach the feature of the machine learning.  

	

 
 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 4-12, and 14-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 4-12, and 14-23 are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.

PART I. 2A-PRONG ONE (IDENTIFY THE ABSTRACT IDEAS)
The Alice framework, steps 2A-Prong One (part 1 of Mayo Test), here, the claims are analyzed to determine if the claims are directed to a judicial exception. MPEP 2106.04(a). In determining, whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), and whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong Two of Step 2A). See 2019 Revised Patent Subject Matter Eligibility Guidance (“PEG” 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (Jan. 7, 2019)). 

Independent Claims 4, and 14, the claim, when “taken as a whole,” are directed to the abstract idea and substantially recite the limitations:  A method comprising: receiving, labor order data describing a plurality of work shifts and a respective number of candidates requested for each work shift of the plurality of work shifts; reduce search set, a set of propensity score determining a set of proposed schedules by solving an optimization problem that takes as input the labor order data, constraint data related to worker regulations, and a candidate preference representing a predicted preference of work shifts; and generating the set of proposed schedule and receiving a selection of a first proposed schedule of the set of proposed schedules. Further, independent claim 21 recite candidate preference data based on historical candidate preferences; reducing a search space and receiving a selection of a first proposed schedule of the set of proposed schedules.
Under step 2A-Prong One (part of Mayo test), here, the claimed invention in claims 4, 14 and 21 are directed to non-statutory subject matter because the claims(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.  The claims are directed to generate a proposed schedule which is commercial or legal interactions (including agreements in the form of contract; legal obligations; advertising, marketing or sales activities or behaviors; business relations), and managing personal behavior or relationships or interactions between people under “certain methods of organizing human activity” grouping of abstract idea. Accordingly, the claims recite an abstract idea. Accordingly, the claims recite an abstract idea. 


Part I. 2A-PRONG TWO (ADDITIONAL ELEMENTS THAT INTEGRATE THE JUDICIAL EXCEPTION INTO A PRACTICAL APPLICATION)

Under step 2A-Prong two (part 1 of Mayo test), this judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea, “a processor”, “computing device”, “display interface”, “system”, “non-transitory memory”, “linear programming”, “neural network”, and “machine learning model”. Further, pursuant to the broadest reasonable interpretation, as an ordered combination, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea, and thus, are no more than applying the abstract idea with generic computer components. Those additional elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using computer component, or merely uses a computer as a tool to perform an abstract idea see MPEP 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea with no significantly more elements. 

As a result, examiner asserts that claims 5-13, 15-20, and 22-23 are similarly directed to the abstract idea. Since these claims are directed to an abstract idea, the office must determine whether the remaining limitation “go significantly more” than describe the abstract idea. 

PART III. DETERMINE WHETHER ANY ELEMENT, OR COMBINATION, AMOUNT TO “SIGNIFICANTLY MORE” THAN THE ABSTRACT IDEA ITSELF
The Alice framework, we turn to step 2B (Part 2 of Mayo) to determine if the claim is sufficient to ensure that the claim amounts to “significantly more” than the abstract idea itself. These additional elements recite conventional computer components and conventional functions of: 
Claims 4, 14 and 21 does not include my limitations amounting to significantly more than the abstract idea, along. Claims 4, 14 and 21 includes various elements that are not directed to the abstract idea. These elements include “a processor”, “computing device”, “display interface”, “system”, “non-transitory memory”, “linear programming”, “neural network”, and “machine learning model” are a generic computing element performing generic computing functions. 

Therefore, the claims at issue do not require any nonconventional computer, network, or display components, or even a “non-conventional and non-generic arrangement of know, conventional pieces,” but merely call for performance of the claimed on a set of generic computer components” and display devices. Further, the additional elements of a “machine learning mode”. All of these additional elements are significantly more because these, again, are merely the software and/or hardware components used to implement the abstract idea on a general purpose computer. 

In addition, ¶ [00112] of the specifications detail any combination of a generic computer system program to perform the method. Generically recited computer elements do not add a meaningful limitation to the abstract idea because the Alice decision noted that generic structures that merely apply abstract ideas are not significantly more than the abstract ideas. 

The computing elements with a computing device is recited at high level of generality (e.g. a generic device performing a generic computer function of processing data). Thus, this step is no more than mere instructions to apply the exception on a generic computer. In addition, using a processor to process data has been well-understood routing, conventional activity in the industry for many years. 

Generic computer features, such as system or storage, do not amount to significantly more than the abstract idea. These limitations merely describe implementation for the invention using elements of a general-purpose system, which is not sufficient to amount to significantly more. See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am. Inc., 793 F .3d 1306, 1334, 115 USPQ2d 1681, 1791 (Federal Circuit 2015). 

Claims 2-13, 15-20, and 22-23 are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to independent claims 4, 14 and 21.

The dependent claims further limit the abstract idea without adding significantly more. Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. 

Further, Examiner notes that the addition limitations, when considered as an ordered combination, add nothing that is not already present when looking at the additional elements individually. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Aditya et al. US 2021/0287157 (hereinafter Aditya) in view of Kolodner et al. US 2020/0210939 (hereinafter Kolodner). Further, in view of Bürgy, Reinhard, Hélène Michon-Lacaze, and Guy Desaulniers. "Employee scheduling with short demand perturbations and extensible shifts." Omega 89 (2019): 177-192. (hereinafter Burgy). 
Regarding Claim 21:
(New) A computer-implemented method comprising:
 receiving, by at least one processor, labor order data describing a plurality of work shifts and a respective number of candidates requested; (Aditya fig. 3 [0034], “business constraints like number of associates in each shift, number of shifts an associate can be assigned, number of days in the schedule, number of shift in a schedule …. Also takes into account the associates preferences”. fig. 3 [0081], “the employee business constraint data 416 includes schedule preference data representative of a schedule preference of one or more employee. Employee business constraint data 416 includes schedules preference data")
predicting, using a machine learning model, candidate preference data based on historical candidate preferences; (fig. 3 Aditya [0084], “the machine learning constraint tuning module 428 searches historical data in a history database 414 for historical data that can be used to optimize constraints for the scheduling engine”. [0087], “the schedule optimization module 432 is trained using historical data 414, for example using historical data representative of schedules and constraints from a past time period, for example from a past month, a past plurality of months, a past year, a past plurality of ears, or other time period”.)
reducing a search space of the machine learning model [[using mixed integer linear programming]]; (Aditya [0084-0089], “the machine learning constraint tuning module 428 uses a nearest neighbor algorithm to search the historical data. the nearest neighbor algorithm inputs the search vector, identifies a first set of historical vectors … outputs from the optimization algorithm, an enhanced constrain vector for finding an optimized solution for scheduling employees”.)
determining a set of proposed schedules by solving an optimization problem for the search space that takes as input the labor order data, constraint data, and the candidate preference data representing a predicted preference of work shifts; and generating [[code effective]] to display the set of proposed schedules on a display of a first computing device,  (Aditya [0029], “the schedule management application generates an employee schedule using an optimization algorithm subject to a plurality of schedule constraints that include enhanced constrain vector and one or more of a number of employees in each shift, a number of shift an employee can be assigned, a number of day in the schedule, a number of shifts in a schedule ….. transmits the data for initiating the notification regarding availability of employee schedule after the employee schedule has been generated”. [0034], “articulates the results as individual schedules for associates and also as regional and national schedules for all associated in the organization”. Also, see [0019]) 
but, specifically fails to disclose using mixed integer linear programming; generating code effective to display the set of proposed schedules  receiving a selection of a first proposed schedule of the set of proposed schedules; generate training data indicating that the first proposed schedule was selected; and retrain the machine learning model using the training data by updating at least one parameter of the machine learning model.
However, Burgy teaches the following limitation: 
using mixed integer linear programming; (Burgy Page 179 Col. 2, “three integer programming models that can be used to find optimized employee schedules. These models, which can be solved by a mixed-integer linear programming solver”.) 
It would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify the system of Aditya to include the feature of the linear mixed linear programming, as taught by Burgey, on order to limiting a number of work shifts permitted for a given employee/user during a given week using an optimization algorithm (Burgey page 186).  Also, it will improve the scheduling the employee(s)/user(s). 

Aditya in view of Burgy fails to disclose generating code effective to display the set of proposed schedules
However, Kolodner teaches the following limitation: 
generating code effective to display the set of proposed schedules on a display of a first computing device, receiving a selection of a first proposed schedule of the set of proposed schedules; (Kolodner Figs. 7, 35, 40B [00466], “display schedules for the user”. Kolodner  Fig. 40 [0215], “generates a schedule for a set of field professionals based on the current demand for on-site”. Kolodner [0333], “the user accepts the first proposed time. Kolodner [0074], “a time is proposed to a user, the user accepts the proposed time and the appointment may be scheduled”. Kolodner [0466-0468], “select an optional task from a list of optional tasks identified by system”)
generate training data indicating that the first proposed schedule was selected; and retrain the machine learning model using the training data by updating at least one parameter of the machine learning model. (Kolodner [0262], processing device 202 may determine the likelihood using a machine learning mode. For example, a neural network model (e.g., a deep learning model) may be created and set with initial parameters. Based on statistics of the field professional completing the type of the new service, locations, and characteristics of the technical service under which the field professional completed the same type of the new service, the neural network model may be trained, and the initial parameters may be updated. Using the trained neural network model, by inputting the characteristics of the same type of the technical service, the location of the technical service, and the name of the field professional, the trained neural network may output a likelihood that the field professional will complete the technical service in a single on-site visit at the location [0331], “the second booking response may be an additional training input to retrain the predictive machine learning algorithm, thereby updating the predictive machine learning algorithm with the second booking response. The predictive machine learning algorithm may be retrained …. So as to reinforce a correct result in the algorithm”. )

It would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify the system of Aditya to include the feature of generating code effective and training a machine learning, as taught by Halvorson, on order to display the set of proposed schedules on a display of a first computing device (Kolodner Fig. 40). Also, enable the system to generate, train and retrain the machine learning to improve the scheduling process (Kolodner [0331]).

Regarding Claim 22:
 (New) Aditya in view Kolodner in view of Burgey disclose the computer-implemented method of claim 21, 
Aditya further teach further comprising solving the optimization problem based on historical data indicating historical candidate preferences.  ( fig. 3 Aditya [0084], “the machine learning constraint tuning module 428 searches historical data in a history database 414 for historical data that can be used to optimize constraints for the scheduling engine”. [0087], “the schedule optimization module 432 is trained using historical data 414, for example using historical data representative of schedules and constraints from a past time period, for example from a past month, a past plurality of months, a past year, a past plurality of ears, or other time period”.)
Regarding Claim 23:
(New) Aditya in view Kolodner in view of Burgey disclose the computer-implemented method of claim 21, 
Aditya further teach further comprising: generating vector data representing the predicted candidate preferences, wherein solving the optimization problem comprises maximizing an objective function that includes the vector data as the candidate preference signal. (fig. 3 Aditya [0084], “the machine learning constraint tuning module 428 searches historical data in a history database 414 for historical data that can be used to optimize constraints for the scheduling engine”. Aditya [0084-0089], “the machine learning constraint tuning module 428 uses a nearest neighbor algorithm to search the historical data. the nearest neighbor algorithm inputs the search vector, identifies a first set of historical vectors … outputs from the optimization algorithm, an enhanced constrain vector for finding an optimized solution for scheduling employees”.) 

Allowable Subject Matter

Claims 1-12, and 14-20 are objected to as being dependent upon a rejected based claim, but would be allowable if the independent claims were amended in such a way as to overcome the current rejection(s). 
Regarding the 35 USC 103 rejection, No art rejections has been put forth in the rejection. 
Closest prior art to the invention include Aditya et al. US 2021/0287157 (hereinafter Aditya), Kolodner et al. US 2020/0210939 (hereinafter Kolodner) and Bürgy, Reinhard, Hélène Michon-Lacaze, and Guy Desaulniers. "Employee scheduling with short demand perturbations and extensible shifts." Omega 89 (2019): 177-192. (hereinafter Burgy). None of the prior art of record, taken individually or in combination, teach, inter alia, teaches the claimed invention as detailed in independent claims, “transforming a search set of possible schedules by reducing dimensionality and non- linearity of constraint data using a solver to generate a reduced search set of possible schedules; inputting data representing the reduced search set, the labor order data, and the constraint data into a neural network; generating, by the neural network for each possible schedule of the reduced search set, a utility vector uT representing a set of propensity scores comprising a propensity score for each possible schedule of the reduced search set;” Wherein the novelty of the claimed invention is in the combination of limitations and not in any single limitation.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tanaka et al. US 2016/0342929: method for determining staffing needs based in part on sensor inputs
Placiakis et al. US 2014/0324499: system and method for automatic shrinkage forecasting. 
Absher et al. US 2018/0025309: shift worker platform. 
Shukla et al. US 2019/0130328: Methods and systems for simulating and optimizing a work environment using an agent based model for scheduling and staffing of resources. 
Meignan, David, and Sigrid Knust. "A neutrality-based iterated local search for shift scheduling optimization and interactive reoptimization." European Journal of Operational Research 279.2 (2019): 320-334.
Topaloglu, Seyda, and Irem Ozkarahan. "An implicit goal programming model for the tour scheduling problem considering the employee work preferences." Annals of Operations Research 128.1 (2004): 135-158.
De Causmaecker, Patrick, and Greet Vanden Berghe. "A categorisation of nurse rostering problems." Journal of Scheduling 14.1 (2011): 3-16.
De Grano, Melanie L., D. J. Medeiros, and David Eitel. "Accommodating individual preferences in nurse scheduling via auctions and optimization." Health Care Management Science 12.3 (2009): 228-242.
Priore, Paolo, et al. "Dynamic scheduling of manufacturing systems using machine learning: An updated review." Ai Edam 28.1 (2014): 83-97.
Ağralı, Semra, Z. Caner Taşkın, and A. Tamer Ünal. "Employee scheduling in service industries with flexible employee availability and demand." Omega 66 (2017): 159-169.
Alsheddy, Abdullah, and Edward PK Tsang. "Empowerment scheduling for a field workforce." Journal of Scheduling 14.6 (2011): 639-654.snap
Fodor, Imola K. A survey of dimension reduction techniques. No. UCRL-ID-148494. Lawrence Livermore National Lab., CA (US), 2002.
Pochet, Nathalie, et al. "Systematic benchmarking of microarray data classification: assessing the role of non-linearity and dimensionality reduction." Bioinformatics 20.17 (2004): 3185-3195. 

Burke, Edmund K., et al. "The state of the art of nurse rostering." Journal of scheduling 7.6 (2004): 441-499.
APA


Yumbe et al. US 2014/0149164: Scheduling management system and scheduling management method. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZEH OBAID whose telephone number is (313)446-4941. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571) 270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMZEH OBAID/Examiner, Art Unit 3623                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624